DETAILED ACTION
This action is in response to the amendments filed on April 30th, 2019. A summary of this action:
Claims 1-5 have been presented for examination.
Claims 3 and 5 have been amended
Claims 1, 4-5 are objected to for informalities 
Claims 1-5 are rejected under 35 U.S.C. § 112(a) as lacking enablement 
Claims 1-5 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea whose elements do not amount to significantly more either individually or in an ordered combination
Claims 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kogiso et al., “Wrinkle Intensity Minimization Design of Space Membrane Structure” in view of Torisaka et al., “Membrane Space Structure with Sterical Support of Booms and Cables”, 2016 and in further view of Wang et al., “Influence Parameter Analysis and Wrinkling Control of Space Membrane Structures”, 2009 in further view of Svard et al., “Interior value extrapolation: a new method for stress evaluation during topology optimization”
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kogiso et al., “Wrinkle Intensity Minimization Design of Space Membrane Structure” in view of Torisaka et al., “Membrane Space Structure with Sterical Support of Booms and Cables”, 2016 and in further view of Wang et al., “Influence Parameter Analysis and Wrinkling Control of Space Membrane Structures”, 2009 in further view of Svard et al., “Interior value extrapolation: a new method for stress evaluation during topology optimization” and in further view of Gailly et al., “DEVELOPMENT OF COMPOSITE MATERIALS BASED ON A CARBON NANOTUBES NETWORK FOR SPACE APPLICATIONS”, 2010
This action is made non-Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4-5 are objected to because of the following informalities:  
Claim 1 is objected to as claim 1 recites “step 1.” and “step 2.”, both of these recitations contain a “.”, i.e. a period, - this is informal, as a period denotes the end of the claim, whereas the present claims are also using a period as a delimiter 
Claim 1 is also reciting a “.”, i.e. a period, between numbers that appear to merely be labels for the steps, e.g. “1.1” – the Examiner has provided a suggestion below on a manner of rectifying the informalities 
Claim 1 recites “wherein the steps are as follows” in the preamble but “steps” is not previously recited
Claim 1 recites “step 1” and then “1.1” – it is not clear if the 1.1 is intended to be used similar to a “wherein” clause or if this is simply denoting the next step after step 1
In light of at least the above two objections, the Examiner suggests using the more typical phrasing, i.e. 

	1) conducting shape optimization on a fixture component, wherein conducting the shape optimization comprises:
		a) determining a design domain...
	and so on. 
Claim 1 recites: “verifying an effect of the optimized space membrane structure” – this should recite “verifying an effect of the defect on the optimized space membrane structure”
Claim 4 recites “wherein the optimization algorithm in step 1.5)” – this should read “wherein the global optimization algorithm...” to clarify the scope and resolve any potential ambiguity. Claim 5 is objected to using a similar rationale as claim 5 contains a similar recitation.   
Claims 4 and 5 recite “an optimization algorithm based on gradient” – this should recite “an optimization algorithm based on a gradient”
Appropriate correction is required.

Claim Interpretation
The claims are given their broadest reasonable interpretation in light of the specification to one of ordinary skill in the art, however limitations are not read in from the specification. 
The Examiner notes that some of the claim language lacks links to other elements in the claim, e.g. claim 1 recites “determining a design domain, dividing finite element unit grids and establishing a membrane structure finite element model...” -these limitations and elements have their own antecedent basis, and as such the claim is not interpreted to require any link between these limitations and elements. 
E.g. the claim recites “determining a design domain” and “dividing finite element unit grids”, however the claim does not recite “determining a design domain wherein the design domain is divided into finite element unit grids” – while this interpretation may have been intended by the applicant, limitations are not read in from the specification. 
The Examiner is noting this for compact prosecution, to provide notice to the applicant regarding the scope of the present claims under the broadest reasonable interpretation. 
As per MPEP § 2173.01:
The first step to examining a claim to determine if the language is definite is to fully understand the subject matter of the invention disclosed in the application and to ascertain the boundaries of that subject matter encompassed by the claim. During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified.


In addition, claim 1 recites a “large elastic modulus” wherein the specification recites on page 4 “simulating a rigid fixture component by using material with large elastic modulus which is 1000 times of that of a membrane”.  Limitations are not read in from the specification. The “large elastic modulus” as recited in the claims is interpreted as merely being an “elastic modulus” that is larger than the modulus of the “membrane” as read in light of the This is noted for clarity of record. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

See MPEP § 2164.01, which recites in part:
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice 

See MPEP § 2164.01(a), which recites the Wands Factors and further recites: “The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404.  These factual considerations are discussed more fully in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).”

See MPEP § 2106.04: which recites in part: “While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. However, it is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of nonenablement must be based on the evidence as a whole. In re Wands, 858 F.2d 731, 737, 740, 8 USPQ2d 1400, 1404, 1407 (Fed. Cir. 1988).”

Applying In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) factors:
(A) The breadth of the claims MPEP § 2164.08, which recites: “...The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims....The examiner should determine what each claim recites and what the subject matter is when the claim is considered as a whole, not when its parts are analyzed individually. No claim should be overlooked...The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation”

Claim 1 recites:
	A method for fixture shape optimization design of space membrane structure for inhibiting wrinkling, wherein the steps are as follows:
	step 1. conducting shape optimization on a fixture component 
1.1) determining a design domain, dividing finite element unit grids and establishing a membrane structure finite element model with a fixture according to structural dimensional requirements and actual loading conditions;
	simulating a rigid fixture component by using material with large elastic modulus in the membrane structure finite element model;
and selecting a plurality of design points from a connecting line of a membrane and the fixture, and generating a fixture and membrane boundary through B-spline function interpolation;
	1.2) applying a displacement load to the rigid fixture, and analyzing the membrane structure finite element model through a nonlinear finite element analysis method;
	1.3) designing an edge line of the fixture and building a shape optimization model with a final design goal of maximizing a minor principal stress within a membrane region:
	(a) goal: maximizing the minor principal stress within the membrane region, namely                         
                            
                                
                                    max
                                
                                ⁡
                                
                                    {
                                    
                                        
                                            
                                                
                                                    min
                                                
                                                
                                                    e 
                                                    ∈
                                                    
                                                        
                                                            Ω
                                                        
                                                        
                                                            m
                                                        
                                                    
                                                
                                            
                                        
                                        ⁡
                                        
                                            
                                                
                                                    S
                                                
                                                
                                                    2
                                                
                                                
                                                    e
                                                
                                            
                                            }
                                        
                                    
                                
                            
                        
                    , wherein e is a finite element unit number, S2 is the minor principal stress and                         
                            
                                
                                    Ω
                                
                                
                                    m
                                
                            
                        
                     is the membrane region 
	(b) constraint: 	determining a membrane area consumption as a constraint lower limit, wherein the area consumption is not less than 95% of an initial membrane area;
	(c) design variable: coordinates of design points on the edge line;
	1.4) conducting aggregation transfer on a min-max optimizing goal according to the shape optimization model established in step 1.3);
	1.5) solving by a global optimization algorithm according to shape optimization problems established in steps 1.3) and 1.4) to obtain a global optimal solution of the fixture shape optimization problem;
	step 2. numerically verifying the space membrane structure conducting nonlinear post-buckling analysis by introducing a membrane random defect based on an optimized fixture form obtained in the first step 1.5), and verifying an effect of the optimized space membrane structure. 

(1) How broad the claim is with respect to the disclosure: 
	Claim 1, as currently presented, recites a “method for fixture shape optimization design of space membrane structure for inhibiting wrinkling”.
	Claim 1 recites a specific method of performing this “fixture shape optimization design” using a “finite element model”, a “B-spline function interpolation”, a “displacement load to the rigid fixture”, etc. 
	Claim 1 recites that “step 1” of this method is “conducting shape optimization on a fixture component” and “step 2” of this method is “numerically verifying the space membrane structure”. 
	In other words, the claims convey performing a “shape optimization on a fixture component” for a “space membrane for inhibiting wrinkling” and then “numerically verifying” the “space membrane structure” that is “optimized” with an “optimized fixture form obtained in step 1.5”. 
	In order to perform this “optimization”, the claim recites, when read in light of the present disclosure, steps that include:
“establishing a membrane structure finite element model with a fixture...”
“simulating a rigid fixture component by using material with large elastic modulus in the membrane structure finite element model”
“selecting a plurality of design points from a connecting line of a membrane and the fixture, and generating a fixture and membrane boundary through B-spline function interpolation;”
“applying a displacement load to the rigid fixture, and analyzing the membrane structure finite element model through a nonlinear finite element analysis method”
“designing an edge line of the fixture and building a shape optimization model with a final design goal of maximizing a minor principal stress within a membrane region” based on “coordinates of design points on the edge line”
“conducting aggregation transfer on a min-max optimizing goal according to the shape optimization model established in step 1.3”
“solving by a global optimization algorithm according to shape optimization problems established in steps 1.3) and 1.4) to obtain a global optimal solution of the fixture shape optimization problem”

The disclosure of the invention is not substantially more than the claim language itself, including the dependent claims. The disclosure provides a brief summary and background about the invention on page 1, provides a listing of “beneficial effects” of the claimed invention, and provides example outputs in the figures. 

	The claims, when read in light of the specification, conveys, in essence, a scope in which a specific finite element model with a “B-spline” function is used in combination with a specific optimization algorithm to result in an “optimized space membrane structure”. The claims recite numerous specific steps for the claimed invention, and the specification sheds no light on any of these steps, outside of mere recitations of the steps using language substantially similar to the claims themselves. 
In addition, the disclosure on page 1 recites “The present invention is suitable for fixture design of space membrane structures such as space antennas and solar sails”, i.e. the exemplary form of the space membrane structure includes space antennas and solar sails.

 	(2) Whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation: 
	A person skilled in the art would not have been able to make and use the entire scope of the claimed invention without undue experimentation.
	The disclosure, as currently presented, sheds no substantial light onto the claimed invention. Instead, the disclosure merely provides example outputs of the claimed invention, and provides listings of the “beneficial effects” that result from the use of the claimed invention. 

	Specifically, a skilled person would not have been able to make and use the claimed inventions limitations of:
1.1) determining a design domain, dividing finite element unit grids and establishing a membrane structure finite element model with a fixture according to structural dimensional requirements and actual loading conditions;
	simulating a rigid fixture component by using material with large elastic modulus in the membrane structure finite element model;
and selecting a plurality of design points from a connecting line of a membrane and the fixture, and generating a fixture and membrane boundary through B-spline function interpolation;
	1.2) applying a displacement load to the rigid fixture, and analyzing the membrane structure finite element model through a nonlinear finite element analysis method;
	1.3) designing an edge line of the fixture and building a shape optimization model with a final design goal of maximizing a minor principal stress within a membrane region:
	(a) goal: maximizing the minor principal stress within the membrane region, namely                         
                            
                                
                                    max
                                
                                ⁡
                                
                                    {
                                    
                                        
                                            
                                                
                                                    min
                                                
                                                
                                                    e 
                                                    ∈
                                                    
                                                        
                                                            Ω
                                                        
                                                        
                                                            m
                                                        
                                                    
                                                
                                            
                                        
                                        ⁡
                                        
                                            
                                                
                                                    S
                                                
                                                
                                                    2
                                                
                                                
                                                    e
                                                
                                            
                                            }
                                        
                                    
                                
                            
                        
                    , wherein e is a finite element unit number, S2 is the minor principal stress and                         
                            
                                
                                    Ω
                                
                                
                                    m
                                
                            
                        
                     is the membrane region 
	(b) constraint: 	determining a membrane area consumption as a constraint lower limit, wherein the area consumption is not less than 95% of an initial membrane area;
	(c) design variable: coordinates of design points on the edge line;
	1.4) conducting aggregation transfer on a min-max optimizing goal according to the shape optimization model established in step 1.3);
	1.5) solving by a global optimization algorithm according to shape optimization problems established in steps 1.3) and 1.4) to obtain a global optimal solution of the fixture shape optimization problem;
	without undue experimentation. 
	
	These limitations are merely described in the specification in a substantially similar form as presented in the disclosure, i.e. a person skilled in the art would have to be able to make and 

	A person skilled in the art, or persons skilled in the relevant art, would not have been able to make and use the claimed invention without undue experimentation. 
	There is no disclosure provided on this claimed invention, as such a person skilled in the art, or persons skilled in the relevant arts would have been entirely left to their own knowledge, and the state of the prior art, in order to make and use the claimed invention with no direction or guidance provided by the disclosure. 

The person, or persons, skilled in the relevant art would have been faced with undue experimentation of determining how to make and use the claimed invention with nothing more than the claims themselves to guide them on how to make and use the claimed invention.

(E) The level of predictability in the art & (F) The amount of direction provided by the inventor (MPEP 2164.03) – which recites in part: “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the The "predictability or lack thereof" in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.”

The instant specification fails to provide a sufficient amount of guidance/direction which “teaches exactly how to make or use the invention”. Furthermore, there is a lack of predictability “within the subject matter to which that claimed invention pertains”. 
The presently claimed invention is NOT enabled by the instant disclosure. 

To demonstrate this, see Xing et al., “Global shape optimization of fixtures to suppress wrinkles in large-displacement membrane structures”, 2018 – this is a publication, after the effective filing date of the presently claimed invention, by the inventors on the claimed invention. See equations 3 and 6, which contain the equations recited in the instant claims. See section 3, see figures 1-2, see section 4 – this publication demonstrates the amount of undue 
 In other words, the below demonstrates how much direction/guidance is lacking in the instant disclosure. Without the knowledge taught in Xing, a person skilled in the art, or persons skilled in the relevant arts, would have been left with undue experimentation to have made and used the presently claimed invention. 

Xing demonstrates:
Xing, section 2, provides a detailed review on “the criterion used to determined when wrinkles occur” is “very important” and provides a review of the art – also see table 1 for the “three criteria for determining the membrane state” – there is nothing in the instant specification that addresses this “very important” part of the claimed invention, instead, a person is left to undue experimentation to determine how to make and use the claimed invention without any direction or guidance which would have led the person skilled in the art, or persons skilled in the relevant art, to the “wrinkling criteria” in Xing which is described as “very important” to the claimed invention. Instead, person(s) skilled in the art/relevant arts would have left to their own knowledge, and a trial-and-error approach, to determine the “wrinkling criteria” that would have been “very important” to the presently claimed invention. In addition, this describes “three criteria” which were considered by the instant inventors, wherein “the principal stress-strain criterion provides the most accurate description of a real membrane state” however the instant inventors then instead “use the principal stress criterion to determine the membrane state” – there is nothing in the instant disclosure which provides guidance or direction to this “very important” part of the claimed invention. 
The closest to a description of this “very important” aspect for a skilled person(s) to have made and used the claimed invention is on page 3, last paragraph which recites “minor principal stress is a positive value” and that “The membrane region has the minor principal stress which is zero is negative under the effect of the stretching load, thereby producing wrinkling and not meeting high-precision shape requirements.” – however, as per Xing table 3 this is part of both the “Principal stress criterion” and the “Principal stress-strain criterion” wherein “stress-strain criterion provides the most accurate description of a real membrane state” – in other words, even if a person skilled in the art was aware of the 3 references cited in Xing § 2, they would have been left with undue experimentation to determine to use the “principal stress criteria” instead of the “most accurate” criteria of the stress-strain 
Xing, § 3 provides the “shape optimization model of the membrane fixtures” for the presently claimed invention – see equations 3-6 in this section. 
This describes that the invention of Xing, i.e. that of the claimed invention, uses “normalized” coordinates by “their upper limits... and lower limits” in “normalized coordinates” “as the design variables” wherein this is “after finite element discretization” – there is nothing in the instant disclosure which would have led a person skilled in the art to do this, instead, to do this, the skilled person would have been faced with undue experimentation. 
Then Xing teaches using “the spline interpolation points” for the “design points”, i.e. the “requisite points that form the spline curve are called the design points” – neither the instant specification or the claims to guide a skilled person to do this, instead as per the claims the “design points” are “from a connecting line” and while the claims do recite using a “B-spline function interpolation”. There is nothing in the claims or the specification which would have provided guidance or direction to a skilled person to use the “spline interpolation points” of the B-spline function, instead they would have been led to use “coordinates of design points on the edge line” – this is undue experimentation.  
Xing, § 3, also teaches using a “residual force R in” equation 3 based on a “Green–Lagrange strain-displacement matrix that includes the higher-order contribution of the finite de- formation, and S represents the second Piola–Kirchhoff stress vector.” wherein the “nonlinear equilibrium equation...can be solved using the Newton Raphson method” including the “stiffness matrix”, i.e. this is another disclosure by Xing which demonstrates the amount of undue experimentation to make and use the presently claimed invention from the disclosure – a skilled person would have been left to entirely their own knowledge and skill to make and use the presently claimed invention, without any guidance provided on this portion of Xing 
Xing, § 3, then teaches that the “optimization formulation” in equation 3, i.e. the claimed invention’s formula in claim 1, is “could be ineffective and inefficient when solved by applying existing optimization algorithms” and then teaches using a “p-norm measure” “to alleviate the high nonlinearity and computational complexity in Eq. (3)” – this p-norm this is another demonstration of undue experimentation required for skilled person(s) to have made and used the presently claimed invention at the effective filing date. The claimed invention, as currently recited, and as disclosed, does not recite or suggest using the “p-norm method” on its own for optimization, instead it recites using BOTH equations 3 and 6 of Xing in combination, whereas Xing describes the p-norm measure as “a new objective”, i.e. a new objective function – see equation 7 for this – in other words Xing uses equation 7 in place of equation 3, not with equation 3 –equation 7 is a “reformulated” version of equation 3. There would have been undue experimentation required to make and use the claimed invention with both optimization functions. 
Furthermore, equation 7 of Xing uses the “in-plane minor principal stresses” – there is nothing in the disclosure or the claims of the present invention which would have reasonably led a person to using only the “in-plane...stresses”, instead skilled person(s) would have been left to undue experimentation to determine to do this
Xing, § 4 describes the use of a “Kriging model” for the global optimization which is a specific species of “surrogate models” – there is nothing in the instant disclosure which would have led skilled person(s) to this specific optimization technique for making and using the presently claimed invention. Instead, the disclosure and the dependent claim 5 recite using “a surrogate model algorithm, a genetic algorithm or an optimization algorithm based on gradient.” This would have led to undue experimentation of trying all of these methods, and species within these various algorithms to finally reach the use of the “Kriging model”. In addition, the instant specification and claimed invention would have led in other words, the claims and the instant disclosure would have led a person to undue experimentation of optimization algorithms that Xing recognizes as not being suitable for the presently claimed invention. 
In addition, the Examiner notes that while page 5 of the instant specification does disclose using the “Kriging surrogate model method” this is the only recitation of using such an algorithm – the claims and the remaining portions of the specification make it clear to a person skilled in the art that any of a large number of optimization algorithms should have enabled a skilled person to make and use the claimed invention. However, by the Xing reference, the “Kriging” method is the only algorithm out of the various disclosed algorithms that may be used “efficiently” for solving the “highly non-linear and multi-peak problem” in equation 7. To clarify – the instant specification disclosure of Kriging amounts to nothing more than a disclosure of a possible example algorithm that could be used, and fails to provide adequate guidance/direction that the Kriging model should be used, i.e. the specification fails to guide skilled persons to using this particular method out of the list of methods recited elsewhere in the claims/specification 
Furthermore, the instant specification would have at most led a person to eventually try using any Kriging method for a skilled person to have made and used the claimed invention – however, § 4.1 of Xing does not use any Kriging method, but instead specifically uses one with a “anisotropic Gaussian model” with a “generalized least squares method” wherein the  some of the “parameters” “which are crucially important for determining the correlation between sample points” and the like, i.e. in order to have made and used the claimed invention the disclosure in Xing reveals that there is a significant amount of undue experimentation to determine the specific implementation of the Kriging model which would have enabled the claimed invention 
Furthermore, Xing, page 306, col. 1, ¶ 2 teaches that “Experience shows that around N s = 10 × N initial sampling points are typically required to form an initial Kriging surrogate model, where N is the design dimension (i.e., the number of de- sign variables)...”, i.e. in order for a skilled person to have used the Kriging method, they would have required the “experience” of the inventor of Xing as the disclosure makes no such suggestion which would have led skilled person(s) to use the specific technique of Xing to have made and used the presently claimed invention
Furthermore, Xing, § 4.2 provides that the “direct means of using the Kriging approximation to solve optimization problems” “cannot find the exact optimal solution” and therefore “some well-chosen sampling points must be added to improve the accuracy of the response surface” wherein Xing teaches using the “classical El criterion”, i.e. “During the optimization process, a series of new sampling points are selected on the basis of the EI criterion, and then they gradually approximate the true global optimal solution. In order to enhance the local searching ability and improve the accuracy of solutions, we can make use of a so-called “feasible domain reduction method ”. The idea of the method is to gradually i.e. this is yet another teaching by Xing which demonstrates the amount of undue experimentation to have made and used the presently claimed invention from the instant disclosure. There is no guidance or direction in the specification that were skilled persons to using the Kriging method that they “must”, in their undue experimentation, then not use the “direct means” but instead add “well-chosen sampling points” – i.e., even if skilled persons were to attempt to use the Kriging method as disclosed, there is undue experimentation required in order to successfully use this method in order to make and use the claimed invention 
Xing, page 310 col. 2 – this shows that the system may also use a “gradient-based algorithm”, however Xing then further recites using “the method of moving asymptotes” specifically in order to have made and used the presently claimed invention, i.e. this is not any gradient-based algorithm, but a specific algorithm that is required to have made and used the presently claimed invention. There is no suggestion of using this specific algorithm in the instant disclosure 


In summary, the presently claimed invention requires a substantial amount of direction/guidance by the inventor in order for skilled person(s) to have made and used the claimed invention.
There is a significant lack of direction/guidance in the instant disclosure.
Furthermore the Xing reference demonstrates that there is a lack of predictability to extrapolate the disclosed/known results to the claimed invention, i.e. Xing demonstrates that there is a substantial amount of specific direction/guidance required from the inventors of the instant application in order to have enabled the presently claimed invention.  
The disclosure of the instant invention fails to enable person(s) skilled in the art to have made and used the claimed invention before the effective filing date of the claimed invention. 

(B) The nature of the invention & (C) The state of the prior art MPEP § 2164.05(a) – which recites in part: “The initial inquiry is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains. The nature of the invention becomes the backdrop to determine the state of the art and the level of skill possessed by one skilled in the art...The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed...The state of the art existing at the filing date of the application is used to determine whether a particular 

The nature of the invention is the optimization of space membrane structures, specifically the optimization of space membrane structures including the optimization of a “fixture” as part of the space membrane structure. 
This provides the backdrop to determine the state of the art and the level of skill possessed by one skilled in the art. 

The state of the prior art is demonstrated by numerous cited pieces of evidence – see the pertinent prior art of record and the other cited art made of record above and below. 

The closest references for the presently claimed invention are the instant inventors own publications:
Luo, as cited below, and when taken as a whole, fails to enable the claimed invention – Luo describes a technique for optimizing the “membrane-only” (figure 3 caption), e.g. see figure 8 – these demonstrate merely that Luo is performing a topology optimization on the “membrane” but fail to provide any teachings that would have enabled a person to make and use the claimed invention which includes “fixture shape optimization” to result in a “optimized fixture form”, i.e. the claimed invention recites not only performing an optimization on the membrane, but also on a “fixture” associated with the membrane – Luo has no teaching that without undue experimentation. 
	
	Niu, as cited below, provides a similar teaching as Luo – this is a topology optimization on the “membrane” without regard for the fixture, i.e. this fails to enable a person to make and use the present claimed invention for “fixture shape optimization” as recited in the claims, with the various specific limitations for the fixture optimization. Instead, this merely demonstrates a technique for optimizing the “membrane” wherein the clamps (figure 7) are not part of the optimization. 


Luo et al., “A multi-material topology optimization approach for wrinkle-free design of cable-suspended membrane structures”, 2017, this is a publication by several of the inventors 
For the closest teaching related to the claimed invention – see page 970, col. 1, ¶ 2-3 which teaches, in part “In our optimization problem, an important issue is to maintain the entire membrane in the taut state. If this requirement is satisfied, only the plane stress problem is solved, and it is unnecessary to perform complex post buckling analysis.” wherein this “taut state” is when the principal minor and major stresses are greater than 0 (see equation 4, and equation 5)  wherein Luo on page 969, col. 1, ¶ 1 teaches “Therefore, the topology design problem for cable-suspended membrane structures is to find and see figure 1 for the “design domain” and see figure 3 for various examples of the “optimized topology” 
For the state of the art - see § 1 ¶ 2 “Wrinkling is a common phenomenon found in a variety of membrane structures due to the lack of bending and compression stiffness. Over the past several decades, experimental tests and numerical predictions on the wrinkling behavior of membranes have been extensively investigated in the literature [5–9]. It is widely acknowledged that buckling or wrinkling is highly dependent on the geometric characteristics and the compression stress states of membrane structures.” – see the remaining portions of § 1 for various citations to the prior art to demonstrate this, including numerous citations for “empirical or numerical optimization methods”, then see page 968, col. 1, ¶3 “In this work, we focus on the multi-material topology optimization methodology for seeking the optimal connected layout of cables and membranes for cable-suspended membrane structures. It is widely recognized that topology optimization is a powerful tool for the layout design of products, and much effort has been devoted to the multi-material topology optimization problem”... – 


Luo et al., hereafter Niu, “Wrinkle-free design of thin membrane structures using stress-based topology optimization”, 2017 – this is another publication by several of the inventors of the instant invention,
For the closest teaching related to the claimed invention – see the abstract, “this paper proposed a new stress-based topology optimization methodology to seek the optimal wrinkle-free design of macro-scale thin membrane structures under stretching. Based on the continuum model and linearly elastic assumption in the taut state, the optimization problem is defined as to maximize the structural stiffness under membrane area and principal stress constraints....”, see § 3, see figure 1, see figure 7-8, see figure 11 – similar to Luo above, this is an optimization on the “membrane” itself, wherein the “design domain” merely includes clamps (figure 7)  - there is no optimization of a fixture as recited in the present claims
For the state of the art - see § 1, e.g. § 1 ¶ 2 teaches “Over the past decades, numerical simulation of the wrinkling behavior of membranes has attracted considerable interests. Earlier efforts on the analysis of wrinkling can be traced back to the 1930s, when Wagner (1929) and Reissner (1938) established a tension field (TF) theory. Since then, many mathematical models and numerical methods have been developed and applied to a wide variety of complicated membrane wrinkling problems.” and on page 278, ¶ 3-4 teaches “Design optimization for reducing wrinkles has also been extensively studied in the literature...As the literature survey reveals, most existing studies on the wrinkle-reduction of thin membrane structures focus on empirical designs or parameter optimization method”  - and provides numerous citations to the prior art to demonstrate this

Furthermore, see the pertinent prior art made of record below for additional evidence which demonstrates the state of the art for the nature of the claimed invention. The Examiner has cited the closest art for the enablement rejection, however all of the art cited was considered and none of the art cited shows that the instant disclosure is enabling for the claimed invention. 

As per MPEP § 2164.05(a): “The state of the art existing at the filing date of the application is used to determine whether a particular disclosure is enabling as of the filing date”
The state of the art existing at the filing date of the instant application fails to show that the claimed invention’s entire scope was enabled without undue experimentation as of the filing date. 
The state of the art existing at the filing date of the application is used to determine whether a particular disclosure is enabling as of the filing date. The instant disclosure is not enabling for the claimed invention, including for the claimed invention steps of:
1.1) determining a design domain, dividing finite element unit grids and establishing a membrane structure finite element model with a fixture according to structural dimensional requirements and actual loading conditions;
	simulating a rigid fixture component by using material with large elastic modulus in the membrane structure finite element model;
	and selecting a plurality of design points from a connecting line of a membrane and the fixture, and generating a fixture and membrane boundary through B-spline function interpolation;
	1.2) applying a displacement load to the rigid fixture, and analyzing the membrane structure finite element model through a nonlinear finite element analysis method;
	1.3) designing an edge line of the fixture and building a shape optimization model with a final design goal of maximizing a minor principal stress within a membrane region:
	(a) goal: maximizing the minor principal stress within the membrane region, namely                         
                            
                                
                                    max
                                
                                ⁡
                                
                                    {
                                    
                                        
                                            
                                                
                                                    min
                                                
                                                
                                                    e 
                                                    ∈
                                                    
                                                        
                                                            Ω
                                                        
                                                        
                                                            m
                                                        
                                                    
                                                
                                            
                                        
                                        ⁡
                                        
                                            
                                                
                                                    S
                                                
                                                
                                                    2
                                                
                                                
                                                    e
                                                
                                            
                                            }
                                        
                                    
                                
                            
                        
                    , wherein e is a finite element unit number, S2 is the minor principal stress and                         
                            
                                
                                    Ω
                                
                                
                                    m
                                
                            
                        
                     is the membrane region 
	(b) constraint: 	determining a membrane area consumption as a constraint lower limit, wherein the area consumption is not less than 95% of an initial membrane area;
	(c) design variable: coordinates of design points on the edge line;
	1.4) conducting aggregation transfer on a min-max optimizing goal according to the shape optimization model established in step 1.3);
1.5) solving by a global optimization algorithm according to shape optimization problems established in steps 1.3) and 1.4) to obtain a global optimal solution of the fixture shape optimization problem;


The state of the art existing at the filing date of the instant application fails to show that the claimed invention’s entire scope was enabled without undue experimentation as of the filing date. 
In other words, skilled person(s) in the relevant arts would not have been able to make and use the presently claimed invention from the instant disclosure without undue experimentation. Instead, they would be required to perform undue experimentation in order to have made and used the presently claimed invention.  

(D) The level of one of ordinary skill (MPEP 2164.05(b)) – which recites in part: “The relative skill of those in the art refers to the skill level of those in the art in the technological field to which the claimed invention pertains. Where different arts are involved in the invention, the specification is enabling if it enables persons skilled in each art to carry out the aspect of the invention applicable to their specialty. In re Naquin, 398 F.2d 863, 866, 158 USPQ 317, 319 (CCPA 1968)”

As demonstrated by the evidence in the prior art cited above and below, there is an art in the optimization of space membranes, i.e. as per Xing this field have “several...works” and 
The specification of the instant invention is not enabling for persons skilled in this field.
Furthermore, there is also the field of general topology optimization of structures that has been considered, i.e. this is considered a relevant different art for the enablement of the presently claimed invention. 
While the use of a “p-norm” measure for stress-based topology optimization is known in the art (see the pertinent prior art of record in the conclusion below, as well as the art relied upon in the § 103 rejection), the mere use of this general “p-norm” method in the art does not make the instant disclosure enabling. Skilled persons would have left to undue experimentation to enable the entire scope of the claimed invention, e.g. such as how to apply the p-norm measure to make and use the claimed invention. 

The specification is NOT enabling as the specification fails to enable persons skilled in each art to carry out the aspect of the invention applicable to their specialty. 

(G) The existence of working examples (MPEP 2164.02) – which recites in part: “When considering the factors relating to a determination of non-enablement, if all the other factors point toward enablement, then the absence of working examples will not by itself render the invention non-enabled... To make a valid rejection, one must evaluate all the facts and evidence 

The only examples provided in the specification are shown in drawings – these fail to enable the entire scope of the present claims, instead they merely demonstrate that the system is “working” when using the undisclosed knowledge of the inventors of the system. E.g., see Xing as cited above which demonstrates the amount of knowledge this is undisclosed in the present specification that would be required for skilled persons to have made and used the presently claimed invention. 
These examples fail to provide skilled persons in the relevant arts with the knowledge needed to have made and used the claimed invention without undue experimentation. 

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (MPEP 2164.06) – which recites in part: “The quantity of experimentation needed to be performed by one skilled in the art is only one factor involved in determining whether "undue experimentation" is required to make and use the invention...." ‘The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.’" In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 498, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)).”

without undue experimentation.
E.g., see Xing, as cited above which demonstrates the undue amount of experimentation required for the presently claimed invention. 
The instant specification is not much more than the claims on their own – in order for person(s) skilled in the relevant arts to have made and used the claimed invention without undue experimentation they would have needed the direction/guidance of Xing – this direction/guidance is lacking in the instant disclosure. 
To clarify – from Xing’s teaching, there would have been considerable experimentation in order to enable the invention. From the instant disclosure, without the knowledge of Xing et al., there would have been undue experimentation required. 

As such, claims 1-5 are not enabled. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.

Step 2A – Prong 1
The claims are drawn towards the abstract idea of a mathematical concept. See MPEP § 2106.04(a)(2).

	The mathematical concept recited in claim 1 is:
A method for fixture shape optimization design..., wherein the steps are as follows:
	step 1. conducting shape optimization on a fixture component 
1.1) determining a design domain, dividing finite element unit grids and establishing a membrane structure finite element model with a fixture according to structural dimensional requirements and actual loading conditions;
	simulating a rigid fixture component by using material with large elastic modulus in the membrane structure finite element model;
	and selecting a plurality of design points from a connecting line of a membrane and the fixture, and generating a fixture and membrane boundary through B-spline function interpolation;
	1.2) applying a displacement load to the rigid fixture, and analyzing the membrane structure finite element model through a nonlinear finite element analysis method;
1.3) designing an edge line of the fixture and building a shape optimization model with a final design goal of maximizing a minor principal stress within a membrane region:
	(a) goal: maximizing the minor principal stress within the membrane region, namely             
                
                    
                        max
                    
                    ⁡
                    
                        {
                        
                            
                                
                                    
                                        min
                                    
                                    
                                        e 
                                        ∈
                                        
                                            
                                                Ω
                                            
                                            
                                                m
                                            
                                        
                                    
                                
                            
                            ⁡
                            
                                
                                    
                                        S
                                    
                                    
                                        2
                                    
                                    
                                        e
                                    
                                
                                }
                            
                        
                    
                
            
        , wherein e is a finite element unit number, S2 is the minor principal stress and             
                
                    
                        Ω
                    
                    
                        m
                    
                
            
         is the membrane region 
	(b) constraint: 	determining a membrane area consumption as a constraint lower limit, wherein the area consumption is not less than 95% of an initial membrane area;
	(c) design variable: coordinates of design points on the edge line;
	1.4) conducting aggregation transfer on a min-max optimizing goal according to the shape optimization model established in step 1.3);
	1.5) solving by a global optimization algorithm according to shape optimization problems established in steps 1.3) and 1.4) to obtain a global optimal solution of the fixture shape optimization problem;
	step 2. numerically verifying the space membrane structure conducting nonlinear post-buckling analysis by introducing a membrane random defect based on an optimized fixture form obtained in the first step 1.5), and verifying an effect of the optimized space membrane structure. 

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its 
See MPEP § 2106.04(a)(2).

As such, the claimed invention of claims 1-5 are directed towards a mathematical concept. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
Claim 1 is merely generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): 
...design of space membrane structure for inhibiting wrinkling...

Claim 1 does not recite the use of a computer, nor the specification recite the use of a computer to implement the method. 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. 

There are no recited additional elements that integrate the judicial exception into a practical application. 
The claimed invention is merely a mathematical solution to a mathematical problem, i.e. the claims are drawn towards a mathematical concept. 


The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
There are no additional elements recited in the claimed invention that would amount to significantly more. 
Claim 1 is merely generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): 
...design of space membrane structure for inhibiting wrinkling...


In addition, the above and below limitation is nothing more but applying the claimed invention to a well-understood, routine, and conventional activity. See MPEP § 2106.05(d) The additional element (or combination of elements) is no more than well-understood, routine, 
...design of space membrane structure for inhibiting wrinkling...

For evidence of this being well-understood, routine, and conventional activity in the relevant industry see:
Luo et al., “A multi-material topology optimization approach for wrinkle-free design of cable-suspended membrane structures”, 2017, this is a publication by several of the inventors – see § 1 ¶ 2 “Wrinkling is a common phenomenon found in a variety of membrane structures due to the lack of bending and compression stiffness. Over the past several decades, experimental tests and numerical predictions on the wrinkling behavior of membranes have been extensively investigated in the literature [5–9]. It is widely acknowledged that buckling or wrinkling is highly dependent on the geometric characteristics and the compression stress states of membrane structures.” – see the remaining portions of § 1 for various citations to the prior art to demonstrate this, including numerous citations for “empirical or numerical optimization methods”, then see page 968, col. 1, ¶3 “In this work, we focus on the multi-material topology optimization methodology for seeking the optimal connected layout of cables and membranes for cable-suspended membrane structures. It is widely recognized that topology optimization is a powerful tool for the layout design of products, and much effort has been devoted to the multi-material topology optimization problem”...
Luo et al., hereafter Niu, “Wrinkle-free design of thin membrane structures using stress-based topology optimization”, 2017 – this is another publication by several of the inventors of the instant invention, see § 1, e.g. § 1 ¶ 2 teaches “Over the past decades, numerical simulation of the wrinkling behavior of membranes has attracted considerable interests. Earlier efforts on the analysis of wrinkling can be traced back to the 1930s, when Wagner (1929) and Reissner (1938) established a tension field (TF) theory. Since then, many mathematical models and numerical methods have been developed and applied to a wide variety of complicated membrane wrinkling problems.” and on page 278, ¶ 3-4 teaches “Design optimization for reducing wrinkles has also been extensively studied in the literature...As the literature survey reveals, most existing studies on the wrinkle-reduction of thin membrane structures focus on empirical designs or parameter optimization method”  - and provides numerous citations to the prior art to demonstrate this
Xing et al., “Global shape optimization of fixtures to suppress wrinkles in large-displacement membrane structures”, 2018 – although this article was published after the effective filing date of the instant invention, it is another article by several of the inventors of the instant invention and discloses numerous portions of the instant invention, and as such is considered highly pertinent – specifically, see § 1 of Xing for a background of the state of the art, with numerous citations to references from before the effective filing date, wherein Xing et al. describes that that “Several theoretical, numerical, and experimental works have analyzed membranes to better understand the onset of such wrinkles and the corresponding buckling patterns...” and provides a listing then see § 1 ¶ 4 “Since wrinkles may significantly degrade the performance and the service life of space membrane structures, many empirical de- sign techniques and advanced optimization methods for mitigating wrinkles have been extensively studied.” and see the remaining portions of the introduction for various other citations and descriptions of those citations which demonstrate that designing space membrane structures for inhibiting wrinkling in a well-understood, routine, and conventional activity 
For evidence of this articles relation to the instant invention: see the abstract teaches “The objective of the optimization model is to maximize the minimal value of the in-plane minor principal stress over the entire membrane. This model incorporates the Kriging surrogate method, which is a robust optimization technique, to make the mem- brane in a taut state and to find out the global optimal solution.” – see § 1 for a background of the art, see page 302, col. 2, ¶3 – “In other words, the goal of fixture optimization is to keep the thin membrane in the taut state....In particular, if S 2 > 0 at each material point in the membrane, the membrane will be in the taut state and no wrinkles will occur.”, see equation 3 which contains claim 1’s equation, see equation 6 for the equation in claim 3 

Additional evidence of the above limitations being merely part of the well-understood, routine, and conventional activity of designing space membrane structures for inhibiting 

As such, the claimed invention is directed towards a mathematical concept without significantly more. 

Regarding the Dependent Claims
Claim 2 recites that the “elastic modulus of the material...is not less than 1000 times that of the membrane” – this is merely reciting a constraint for the mathematical concept, i.e. this is part of the mathematical concept 
Claim 3 recites using a “p-norm method” for the “aggregation transfer” – this merely part of the mathematical concept
Claim 4 recites various algorithms for the optimization algorithm, this is merely part of the mathematical concept. 
Claim 5 contains a similar recitation as claim 4, and is rejected under a similar rationale as claim 4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kogiso et al., “Wrinkle Intensity Minimization Design of Space Membrane Structure” in view of Torisaka et al., “Membrane Space Structure with Sterical Support of Booms and Cables”, 2016 and in further view of Wang et al., “Influence Parameter Analysis and Wrinkling Control of Space Membrane Structures”, 2009 in further view of Svard et al., “Interior value extrapolation: a new method for stress evaluation during topology optimization”
 
For clarity, the Examiner notes that the below rejection is using the broadest reasonable interpretation of the present claims - specifically using the plain, ordinary, and customary meaning of the claim terms as evidenced by the prior art (MPEP § 2111.01). 	 

Regarding Claim 1
Kogiso teaches:
	A method for fixture shape optimization design of space membrane structure for inhibiting wrinkling, wherein the steps are as follows: (Kosigo, abstract teaches a system to 
	step 1. conducting shape optimization on a fixture component (Kosigo, see the abstract – this is a method for shape optimization of a “space membrane structure” wherein page 2 ¶ 2 teaches “In this study, the optimization is applied to a space square membrane with a hole connected to the satellite via tethers.” [shape optimization including a fixture, i.e. the tethers)
1.1) determining a design domain, dividing finite element unit grids and establishing a membrane structure finite element model with a fixture according to structural dimensional requirements and actual loading conditions; (Kosigo, as cited above on page 2 ¶ 2 teaches “In this study, the optimization is applied to a space square membrane with a hole connected to the satellite via tethers.”, then see § 5 ¶ 1 “The shape optimization is applied to a square membrane with a square hole shown in Fig. 5(a), where the diagonal length is 20m with the thickness of 50¹m and the length of the square hole is 3.2m. The membrane is connected by thin tethers of 5mm2 cross-sectional area to a small spacecraft of 1.5m diameter centered at the origin.” and then see figures 5-6, i.e. this is a FEM model for the space membrane wherein the model divides the design domain into a finite element mesh [example of finite element unit grids] – wherein figure 5 shows that the FEM model includes the “tether” connection points [fixture example], 
in regards to this model being according the structural dimensional requirements – see § 5 ¶ 1 – the model is according to the dimensions of the “square membrane with a square hole” that is “connected by thin tethers” [example of structural dimension requirements]
in regards to the model being according to actual loading conditions – see the abstract “The optimization problem is formulated as minimizing the wrinkle intensity under the membrane area constraint that represents the thrust requirement [example of an actual loading condition for the model] of a solar sail in terms of the membrane shape.” 
 in addition see wherein page 10, ¶ 3 teaches “However, from the structural design point of view, other approaches such as the tether arrangement and the membrane stiffened around the tether connecting point are required to reduce the membrane wrinkles. It implies that a systematic structural design approach including shape optimization is required to reduce the wrinkle intensity of the space membrane structure”, i.e. it would have been obvious to also include the “tether arrangement and the membrane stiffened around the tether connecting point are required to reduce the membrane wrinkles” as part of a “systematic structural design approach including shape optimization”, e.g. the shape optimization as cited above in combination with accounting for the fixture supporting the membrane

    PNG
    media_image1.png
    162
    470
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    523
    828
    media_image2.png
    Greyscale

	... a rigid fixture component by using material with large elastic modulus in the membrane structure finite element model; (Kogiso, as cited above – see table 1, the “tether” has a Young’s modulus of 71.1 compared to the membranes 2.96, i.e. the tether material has a large elastic modulus compared to the membrane and “Aramid” is an example of a rigid fixture component)
	and selecting a plurality of design points from a connecting line of a membrane and the fixture, and generating a fixture and membrane boundary through B-spline function interpolation; (Kogiso, see the abstract “The membrane shape is modeled by non-uniform rational B-spline (NURBS) curves and the curve-passing points are adopted as design variables.” then see § 3 for details on the NURBS model including that this uses a “set of interpolating points”, i.e. a B-spline interpolation function [NURBS] is generated to represent the boundary between the membrane and the fixture (see figure 5(b)) and the “curve-passing points” of this 
	... and analyzing the membrane structure finite element model through a nonlinear finite element analysis method; (Kosigo, abstract teaches using “nonlinear finite element analysis during the optimization”, e.g. § IV.B teaches “The equilibrium equation of the wrinkled membrane in the nonlinear FEM form is written as follows.”, e.g. see page 9 “The optimum result is obtained through high convergence as shown in Fig. 7(a) and (b), regardless that the nonlinear FEM is directly utilized during optimization”, i.e. the FEM model is simulated using “nonlinear FEM”, this includes analysis as part of the FEM simulation)
	1.3) designing an edge line of the fixture and building a shape optimization model with a final design goal of maximizing a minor principal stress within a membrane region: (Kosigo, as cited above teaches this, e.g. figure 6 provides an example of “FEM model for wrinkling analysis” and the abstract teaches this is for shape optimization, also see § 4 for details on the “shape optimization” – in regards to the edge line, see figures 5-6 – the tethers are shown as the dark black lines in figure 5(b) to figure 6 – this is an example of having of an edge line of the fixture, in regards to the maximizing a minor principal stress – see equations 32-33 – this provides the optimization function, wherein the goal is to minimize the “Uw(r)” function wherein § II.C on page 5 teaches this is the “total wrinkle intensity” (e.g., see equations 27-28) wherein this is based on the “strain energy” then see equation 22 – this is derived from a “stress-strain relationship in the wrinkled membrane” in equation 22 where the relationship is “decomposed” into a “elastic strain vector” and “Wrinkle-model deformation vector” [which is used for the “wrinkle intensity” wherein equation 12’s description teaches “wrinkle-mode in other words Kosigo’ s optimization function is to minimize the wrinkle intensity – the wrinkle intensity is derived from the “minor strain” which is related to the “minor principal stresses” as part of the “stress-strain relationship”, then see figure 10 and page 10 ¶ 1 “Where, the thin color bar indicates the major axis direction and the length corresponds to the relative magnitude of major and minor stresses. The color indicates the stress state: (red: tension (...), green: wrinkle (...), blue: slack (...)”, i.e. it would have been obvious that in order to minimize the “wrinkle intensity” that the system is optimizing to minimize the number of points wherein                         
                            σ
                            1
                             
                            ≥
                            0
                            ,
                             
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                            <
                            0
                        
                     (see page 10) – the                         
                            
                                
                                    σ
                                
                                
                                    2
                                
                            
                        
                     is the “minor principal stress” (equation 2’s description) – in order to optimize the number of points wherein the “minor principal stress” is less than 0 it would have been obvious to maximize the “minor principal stress” – this reduces the “wrinkle intensity”, and furthermore the “wrinkle intensity” optimization is clearly based on maximizing the “minor principal stress”  
to clarify the above – see the stress states listed on page 10 ¶ 1, maximizing the “minor principal stress” would have ensured that the stress state of the membrane at each point is “tension” [i.e. taut] and would have obviously minimized the “wrinkle” and the “slack” states )
	(a) goal: maximizing the minor principal stress within the membrane region, namely                         
                            
                                
                                    max
                                
                                ⁡
                                
                                    {
                                    
                                        
                                            
                                                
                                                    min
                                                
                                                
                                                    e 
                                                    ∈
                                                    
                                                        
                                                            Ω
                                                        
                                                        
                                                            m
                                                        
                                                    
                                                
                                            
                                        
                                        ⁡
                                        
                                            
                                                
                                                    S
                                                
                                                
                                                    2
                                                
                                                
                                                    e
                                                
                                            
                                            }
                                        
                                    
                                
                            
                        
                    , wherein e is a finite element unit number, S2 is the minor principal stress and                         
                            
                                
                                    Ω
                                
                                
                                    m
                                
                            
                        
                     is the membrane region (Kosigo, as cited above, would have rendered this obvious – to minimize the “wrinkle intensity” obviously the objective is to maximize the number of points in the “tension state”, i.e. the number of points with a minor principal stress > 0 and a major principle stress > 0, and as demonstrated by figure 10 the “major and minor stress distribution” i.e. the obvious goal of minimizing the wrinkle intensity is to maximize the major and minor principle stresses to avoid the “slack” and “wrinkle” states for each element, in regards to the equation this is obvious – the equation is merely encompassing in a formula this concept of avoiding points with a minor principal stress < 0, i.e. the equation merely encompasses maximizing the minimum value of the minor principal stress, e.g. at every iteration of the optimization find a solution to maximize the lowest values/minimum values of the “minor principal stress” to avoid wrinkle states in the design )

    PNG
    media_image3.png
    445
    1001
    media_image3.png
    Greyscale

	(b) constraint: 	determining a membrane area consumption as a constraint lower limit, wherein the area consumption is not less than 95% of an initial membrane area; (Kosigo, see § 4 – the constraint is the “membrane area” minus the “membrane area of that initial square membrane” with a “minimum ratio of the required membrane area” of 0 to 1 [i.e. 0-100% area consumption, then see figures 7-8 which set this value to 0.85 for the constraint which is “the lower limit of membrane area is 0.8 times of the initial square membrane”, for claim interpretation the claim recites that the area consumption is “not less than 95%”, i.e. that the area consumption is greater than 95%, Kogiso teaches using a range to 0%, and provides an example at 0.85%, if this claim was intended to recite a limit on the area consumption to being constrained to consume no more than 5% of the initial area, this also would have been obvious from Kosigo, e.g. set the parameter for this to reduce the amount of area consumed)
	(c) design variable: coordinates of design points on the edge line (Kosigo, as cited above teaches this – Kogiso is optimizing using “design variables defined from curve-passing points of the NURBS curve” (see section 4));
	1.5) solving by a global optimization algorithm according to shape optimization problems established in steps 1.3) and 1.4) to obtain a global optimal solution of the ... shape optimization problem (Kosigo, as cited above teaches this – Kosigo’ s optimization is a global optimization for the membrane shape with the fixed tether connection lines, i.e. this is an optimization of the membrane shape with a set fixture shape, wherein this uses a “sequential quadratic programming” technique for “solving the optimization problem” (see page 8));

	Kogiso does not explicitly teach:
simulating a rigid fixture component 
1.2) applying a displacement load to the rigid fixture,
	1.4) conducting aggregation transfer on a min-max optimizing goal according to the shape optimization model established in step 1.3);
	step 2. numerically verifying the space membrane structure conducting nonlinear post-buckling analysis by introducing a membrane random defect based on an optimized fixture form obtained in the first step 1.5), and verifying an effect of the optimized space membrane structure. 


Torisaka teaches:
simulating a rigid fixture component (Torisaka, abstract, teaches a study on a “membrane structure with booms and cables” – then see § 1 ¶ 3-5 “From above, our research focus is to propose how to design the mixture of cable [example of a rigid fixture component], boom [a second example of a rigid fixture component] and membrane to make use of their interaction as to get best performance.”  - i.e. this is for optimizing the design of a space membrane structure including the connecting cables/booms – then see page 2 last paragraph “The research target in this paper is the membrane model suspended by four diagonal convex booms and cables like Figure 1....” then see page 3 which teaches “Then we had verified the efficiency of adding connection points between boom and membrane by formulating MOP to minimize 1st Eigen frequency, wrinkle intensity, reaction force on a boom7. And here we explain the design guidepost with detail data those were obtained from the optimization.” and further teaches “Figure 3 shows the stiffness results. Bottom-center is the optimized model by our proposing optimization method and other two are for comparison” and see page 4 for more clarification – see figures 4, 10, 12, and table 4 – this is including the boom/cables into a finite element model which simulates the wrinkles/wrinkle intensity)
1.2) applying a displacement load to the rigid fixture, (Torisaka, see figure 5 – the “square model” is “forcibly displaced”, i.e. a displacement load is applied to the model, 
fixture shape optimization... (Torisaka, as cited above, teaches that this is for “how to design the mixture of cable, boom and membrane to make use of their interaction as to get best performance”, i.e. this is optimizing the membrane with the cable and boom (see introduction), i.e. this solves a “Multi Objective Problem (MOP)” by using “the Satisficing Trade-Off Method by using aspiration level” wherein figure 3 “Bottom-center is the optimized model by our proposing optimization method and other two are for comparison.” and see § 6 on page 13 ¶ 1 “Structural concept for real operation of boom- membrane structure for larger light weight space structure is proposed by using GA+ Satisficing Trade-off Method which can consider dynamic characteristics.”


    PNG
    media_image4.png
    238
    929
    media_image4.png
    Greyscale



In addition, the system of Torisaka provides the “optimum arrangement of connection points”, improves the “stiffness” to reduce “wrinkle” which provides a “synergy effect”, optimizes the “boom angle” to provide a “stiffness improvement” and optimizes the “cable connection” to reduce wrinkles and provide a “stiffness improvement (see § 6 on page 13) – i.e., these are examples of how the system of Torisaka would have provided a space membrane structure with the “best performance”. 
In addition, the Examiner notes that Kosigo and Torisaka share the common author “Akita”. 


Kosigo, as modified by Torisaka, does not explicitly teach:
	1.4) conducting aggregation transfer on a min-max optimizing goal according to the shape optimization model established in step 1.3);
	step 2. numerically verifying the space membrane structure conducting nonlinear post-buckling analysis by introducing a membrane random defect based on an optimized fixture form obtained in the first step 1.5), and verifying an effect of the optimized space membrane structure. 

Wang teaches:
	step 2. numerically verifying the space membrane structure conducting nonlinear post-buckling analysis by introducing a membrane random defect based on an optimized fixture form obtained in the first step 1.5), and verifying an effect of the optimized space membrane structure.  (Wang, see abstract for relevance, then see § 2.1 wherein this uses a FEM model for a “solar sail” wherein the FEM model is simulated with a “nonlinear buckling finite element program” wherein “the uniform imperfection obtained from the eigenvalue buckling calculation was introduced to the post-buckling analysis...”, i.e. Wang teaches using a FEM model of a space membrane structure, such as the one optimized by Kosigo above, and introducing a “imperfection” [example of a random defect] into the model, and then numerically verifying the model by using a “nonlinear” “post-buckling analysis” to analyze the effect of the “imperfection” – see §2.2 for more clarity, also see equation 1 in § 3.3 – the “principal stress criterion” is used to indicate wrinkling and then clarifies “For an inflatable reflector, we define the wrinkling amplitude and region as two wrinkling characteristic parameters [i.e. example of introducing a random defect]. They are used to evaluate the wrinkling degree and development [verifying the effect of the defect]” (page 56, col. 2, ¶ 1-2) and further clarifies “The wrinkling amplitude is defined as the largest out-of-plane deflection value in the wrinkled region. The wrinkling region, based on the experimental observation and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Kosigo, as modified above, on system for simulating and optimizing the design of a space membrane structure with the teachings from Wang on introducing a defect into a designed space membrane structure to evaluate/verify the effects of a defect, e.g. a wrinkle, on the structure. The motivation to combine would have been that this would have ensured that the final optimized design would have been a design with an “effective wrinkling control strategy” (page 50, col. 2, ¶ 1).
In addition, this would have also enabled the user to test the effects of other parameters on the design such as an “initial press-stress” (page 55, # 3), the “thickness-to-edge length ratio” [e.g., vary the thickness] (page 55, # 4), the effects of changing the material to one with a different “elastic modulus” (page 54, # 1) and/or a different “material stiffness” (page 53, # 2) – this would have enabled the user to further evaluate the final designed structure. 
	In addition, the Examiner notes that Wang, page 50, col. 1, ¶ 2 cites Akita for a method of shape optimization of a membrane using “non-uniform rationale B-spline curves and the curve passing points...”, the Examiner notes that Akita is 1) a co-author of the Kosigo and Torisaka reference relied upon above, and 2) Akita publication is for a similar method as Kosigo. 

Kosigo, as modified by Torisaka and Wang, does not explicitly teach:
1.4) conducting aggregation transfer on a min-max optimizing goal according to the shape optimization model established in step 1.3);


Svard teaches:
	1.4) conducting aggregation transfer on a min-max optimizing goal according to the shape optimization model established in step 1.3); (Svard, see page 617 § 2.2.2  which teaches using a “p-norm” measure in order to “aggregate measures of stresses in the model” wherein this is to aggregate the stresses for each element in the model, i.e. this aggregates the stress for each element in the model for creating a “global” optimization function – it would have been obvious to use this in combination with Kosigo, as modified above, to aggregate the stresses for each element into a single global objective function for keeping the membrane taut/tensioned, as this is a “good candidate for a global stress measure”, wherein this provides a global stress measure for “A natural formulation for a topology optimization problem would be to constrain the stress in every element to be lower than this value, or to minimize the maximum stress [min-max optimizing goal] in the model.” [i.e., the p-norm function min-maxed as an aggregate global stress measure to approximate the “natural formulation”]  – for more clarification see § 2.2.3 which teaches using this for “optimization”, also it would have been obvious that is apply the p-norm technique to the wrinkling problem the minor principal stress would have been used for the aggregation as the wrinkle state requires the major principal stress to be > 0 and the minor to be < 0, whereas the tensioned state requires both to be > 0, i.e. it would have been obvious to have ensured that the minor principle stress is > 0 at as many elements, and/or all elements, as possible such that the membrane would have been held in a taut/tensioned state and as part of this it would also have to obvious to minimize the stress on the membrane while maintaining the taut/tensioned state [to avoid other failure modes from being over-tension], i.e. to “minimize the maximum [minor] stress” )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Kosigo, as modified above, on a system which performs a stress-based topology optimization for a space membrane structure  with the teachings from Svard on an aggregating global stress measure for stress-based topology optimization. The motivation to combine would have been that this technique of using the “p-norm” is less computationally expensive and is a “good candidate for a global stress measure” (see § 2.2.2.2 of Svard). 
In addition, the Examiner further notes the references cited in the conclusion section below demonstrate that the p-norm method is a well-known technique that is commonly applied for topology optimization problems in the art. 


Regarding Claim 3
Svard teaches: 
	The method for fixture shape optimization design of the space membrane structure for inhibiting wrinkling according to claim 1, wherein the aggregation transfer in step 1.4) comprises a p-norm method;
the expression of p-norm aggregation function is                         
                            
                                
                                    
                                        
                                            min
                                        
                                        ⁡
                                        
                                            
                                                
                                                    
                                                        
                                                            ∑
                                                            
                                                                e
                                                                 
                                                                ∈
                                                                
                                                                    
                                                                        Ω
                                                                    
                                                                    
                                                                        m
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    max
                                                                                
                                                                                ⁡
                                                                                
                                                                                    
                                                                                        
                                                                                            0
                                                                                            ,
                                                                                             
                                                                                            
                                                                                                
                                                                                                    S
                                                                                                
                                                                                                
                                                                                                    *
                                                                                                
                                                                                            
                                                                                            -
                                                                                            
                                                                                                
                                                                                                    S
                                                                                                
                                                                                                
                                                                                                    2
                                                                                                
                                                                                                
                                                                                                    e
                                                                                                
                                                                                            
                                                                                        
                                                                                    
                                                                                
                                                                            
                                                                        
                                                                    
                                                                
                                                                
                                                                    p
                                                                
                                                            
                                                             
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            1
                                        
                                        
                                            p
                                        
                                    
                                
                            
                        
                    , wherein S* is an expected minor principal stress, which is 0.1-1.0; and p is an aggregation parameter, which is 20-50 (Svard, as cited above teaches this – 2.2.2 and 2.2.3 teaches “using the p-norm as a global stress measure” for “optimization” wherein the p-norm formula shown in § 2.2.2.2 is substantially similar to the claimed method, where the p-norm formula is taken in combination with the teaching of “minimize the maximum stress” and the teachings from the other relied upon references regarding the wrinkling criteria using the minor principal stress for when the minor principal stress < 0, in regards to the expected minor principal stress- this would have been an obvious variant, i.e. this is merely a term added into the equation to ensure that the optimization keeps the minor principal stress in the range of 0.1-1 to ensure that the membrane remains taut while ensuring it is not over tensioned – in other words, this would have been obvious to use as part of optimizing for a space membrane -  in regards to the p-value of 20-50 – see § 5.1.2 on page 623, which teaches “P= 20 was used in the p-norm”) 

Regarding Claim 4
Wang teaches:
	The method for fixture shape optimization design of the space membrane structure for inhibiting wrinkling according to claim 1, wherein the optimization algorithm in step 1.5) is a surrogate model algorithm, a genetic algorithm or an optimization algorithm based on gradient. (Wang, page 50, col. 1, ¶ 2 “A genetic algorithm was used to search for the optimal force that minimized the amplitude of the membrane”)

i.e. the genetic algorithm would have worked “very well” for the optimization. 


Regarding Claim 5
Wang teaches: 
	The method for fixture shape optimization design of the space membrane structure for inhibiting wrinkling according to claim 3, wherein the optimization algorithm in step 1.5) is a surrogate model algorithm, a genetic algorithm or an optimization algorithm based on gradient. (Wang, page 50, col. 1, ¶ 2 “A genetic algorithm was used to search for the optimal force that minimized the amplitude of the membrane”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Kosigo, as modified above on an optimization system for a space membrane structure with the teachings from Wang on using a genetic algorithm for optimization. The motivation to combine would have been that i.e. the genetic algorithm would have worked “very well” for the optimization. 


Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kogiso et al., “Wrinkle Intensity Minimization Design of Space Membrane Structure” in view of Torisaka et al., “Membrane Space Structure with Sterical Support of Booms and Cables”, 2016 and in further view of Wang et al., “Influence Parameter Analysis and Wrinkling Control of Space Membrane Structures”, 2009 in further view of Svard et al., “Interior value extrapolation: a new method for stress evaluation during topology optimization” and in further view of Gailly et al., “DEVELOPMENT OF COMPOSITE MATERIALS BASED ON A CARBON NANOTUBES NETWORK FOR SPACE APPLICATIONS”, 2010

Regarding Claim 2
Kosigo, as modified above, does not explicitly teach:
	The method for fixture shape optimization design of the space membrane structure for inhibiting wrinkling according to claim 1, wherein the elastic modulus of the material in step 1.1) is not less than 1000 times of that of the membrane. 

Gailly teaches:
	The method for fixture shape optimization design of the space membrane structure for inhibiting wrinkling according to claim 1, wherein the elastic modulus of the material in step 1.1) is not less than 1000 times of that of the membrane. (Gailly, see abstract, then see page 3 § II.II which teaches using CNTs for “Structural/ Mechanical applications: gossamer
mirrors, electrical sails, flywheel, solar sails” – this is a paper on space applications of carbon nanotubes such as for use with space membranes, then see table 1 wherein a MWNT [multi-wall nanotube] has a young’s modulus of 1280 GPa and a SWNT [single wall nanotube] has a Young’s modulus of elasticity of 1000 GPa, and then see table 4 for “Main properties of reference material used for space applications for comparison with CNTs reinforced composites” – in table 4 see solar sails, which uses Mylar/Kapton with a Young’s modulus of elasticity of “0.6” GPa,  i.e. it would have been obvious to use carbon nanotubes for a solar sail, e.g. such as for the fixture, wherein the combination of a carbon nanotube material with a Mylar/Kapton membrane would have had an elastic modulus ratio of more than 1000, e.g. 1280 GPa/0.6 is more than 1000 – for an example of using CNTs as a tether for attaching a sail, see table 4 “Electric Sails (tether)”)


    PNG
    media_image5.png
    199
    481
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Kosigo on a system for optimizing the design of space membrane structures such as solar sails with the teachings from Gailly on using carbon nanotubes for various parts of solar sail structures. The motivation to combine would have been that “The CNTs have mechanical, thermal and electrical properties orders of magnitude higher than conventional materials”, i.e. CNTs are a superior material to many other materials for a variety of material properties (see Gailly, § 1 ¶ 2)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akita et al., “Sensitivity Analysis Method for Membrane Wrinkling Based on the Tension-Field Theory”, 2008 – see abstract – this uses a “wrinkle intensity” as an “objective function” for optimization – see equation 31 and equation 41, then see page 1520 including equation 49 then see page 1521 col. 2 and figure 5, and see example 1 on page 1522 which includes “two-node cable element” to represent the cables in a finite element model
De Leon et al., “Stress-constrained topology optimization for compliant mechanism design” – see abstract which teaches in part “the commonly-used p-norm of the ...stresses”, see page 933, col. 2, which clarifies that the technique is based on a “well-known formulation”
Deaton et al., “A survey of structural and multidisciplinary continuum topology optimization: post 2000”, 2014 – see page 6, col. 1, last paragraph – which provides a review of the art for stress-based topology optimization wherein “... However, when local constraints are subjected to multiple load cases an intractable design problem often results due to the large number of constraints. Global methods remedy this issue by combining the local stress values into a single combined relationship. This can be accomplished using variations of the Kresselmeier-Steinhauser (KS) function, p-norm measures,...”
Holmberg et al., “Stress constrained topology optimization”, 2013 – see § 5 on page 37 for using a “P-norm stress measure” for optimization in topology design wherein this is applied to a “cluster”
Kogiso et al, “Shape Optimal Design of Membrane Wrinkling Minimization Using NURBS Curves”, 2008 – see the abstract, this is related to the Kosigo reference relied upon wherein “The wrinkle-mode deformation energy decreases to 10% of the original design for only 5% reduction of the membrane area.”
Kumar et al., “Wrinkling Simulation of Membrane Structures under Tensile and Shear Loading”, 2015 see figure 1, see page 20 ¶ 2 – “If [the minor principal stress is greater than/equal to 0], the element is taut and no change is needed”
Le et al., “Stress-based topology optimization for continua” – see § 4 for using a p-nom measure for a global stress optimum, e.g. see equation 8 – this is for “optimization”
Ohsaki et al., “Configuration optimization of clamping members of frame-supported membrane structures”, 2011 – see abstract, this is for optimization “of frames” for membranes- see page 3621 col. 1 and col 2
Sickinger et al., “Structural engineering on deployable CFRP booms for a solar propelled sailcraft”, 2006 – see abstract this is for using “carbon-fiber reinforced polymers” for “booms” for solar sails – see § 3.2 for more details, see figure 4 for an example of a non-linear buckling analysis for a carbon fiber reinforced boom, see figure 2 and page 187 col. 1 which teaches “Depending on the sign of the minor principal stress, a case decision between a ‘completely taut’ ...and ‘wrinkled’...condition is made afterwards for each individual element” wherein “A calculation of the complex, highly non-linear processes during the formation of local wrinkle patterns in the sail film is hardly possible for the entire sail. For this reason, a simplified wrinkling theory is applied that iteratively changes the stiffness by varying the element properties until no negative minor principal stress ... occurs in the sail membrane” 
Thedens, “Topology Optimisation of Thin Membranes: Applied on Parafoil Rib Structure”, Master’s Thesis, 2015, Delft University of Technology – see chapters 2-4, chapter 2 provides a background/literature review, chapter 3 teaches using FEA for membranes, chapter 4 is for membrane topology optimization – see § 4.1, see figure 4.3, see § 4.3 
Wang et al., “Wrinkling prediction of rectangular shell-membrane under transverse in-plane displacement”, 2007 – see § 3, see figure 6
Xiao et al., “Wrinkle analysis of a space planar film reflect-array”, 2011 – see abstract, this uses a “commercial finite element” software for “membrane wrinkle analysis” for “space” – then see § 2 which teaches the wrinkle criteria, such as for “taut” wherein “when the second principal stress σ2>0, the membrane is in a taut state”, see figure 2-8 for examples
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128